—Order, Supreme Court, New York County (Franklin Weissberg, J.), entered January 5, 1999, which denied defendants’ motion to vacate a prior order, same court (Leland Degrasse, J.), entered February 6, 1998, granting, upon default, a motion by plaintiffs to restore the action to the .calendar, unanimously affirmed, without costs.
Plaintiffs’ attorney properly mailed the motion to restore to the address that defendants’ attorney had designated as his office in the first set of papers he served on plaintiffs’ attorney (Deygoo v Eastern Abstract Corp., 204 AD2d 596, lv dismissed in part and denied in part 84 NY2d 920). Nor was plaintiffs’ attorney required by CPLR 2103 (c) to serve the motion directly on defendants, notwithstanding that the case had been off-calendar for more than a year and presumptively abandoned, absent any indication that defendants’ attorney had withdrawn in accordance with CPLR 321 (b). We have considered defendants’ other arguments and find them unavailing. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.